Citation Nr: 1101969	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-08 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a left ear hearing loss 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
December 1969 to May 1972.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a November 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which, inter alia, denied the Veteran's claim of 
entitlement to service connection for a left ear hearing loss 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that additional development is warranted with 
respect to the Veteran's claim for a left ear hearing loss 
disability.

The Veteran was afforded a VA examination in June 2008.  
Following a review of the Veteran's claims file and after 
conducting an audiologic examination, the examiner rendered an 
opinion stating that the Veteran's hearing loss was not due to 
noise exposure while in military service because the Veteran's 
audiograms on service exit showed normal hearing.

Once VA undertakes a duty to provide a medical examination, due 
process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves 
v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return 
an inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").  Additionally, the Court of Appeals for 
Veterans Claims (Court) has expressly held that the pertinent 
regulation regarding the definition of impaired hearing does not 
preclude service connection for a current hearing disability when 
hearing is within normal limits at the time of separation from 
service.  See 38 C.F.R. 3.385 (2010); Hensley v. Brown, 5 Vet. 
App. 155 (1993).

In the instant case, the Board finds that the June 2008 VA 
examiner failed to take into account all pertinent evidence of 
record before rendering his decision, and he provided an 
inadequate basis for his opinion.  The examination report 
indicates that while the examiner reviewed the Veteran's claims 
file, he only cited the Veteran's service treatment records in 
his opinion.  Additionally, pursuant to the Court's holding in 
Hensley, discussed above, the examiner's justification for the 
conclusion that the Veteran's hearing loss was not related to 
service, namely that the Veteran's audiograms on service exit 
showed normal hearing, is an inadequate basis on which to base 
his conclusion.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

Additionally, the examiner failed to explain why a threshold 
shift of 15 decibels for the left ear at 4000 Hertz from the time 
of service entry to discharge was "not significant" or in any 
way suggestive of injured hearing incurred in service.  The 
examiner additionally failed to address the Veteran's contentions 
of noise exposure during service.  For these reasons, the Board 
finds that the June 2008 audiological examination is inadequate 
for the purpose of rendering a decision in the instant case.

Finally, the Board notes that while this matter is being remanded 
for additional medical opinion, the Veteran is reminded that it 
remains his responsibility to submit evidence to support his 
claim.  38 U.S.C.A. § 5107(a).  Corresponding to VA's duty to 
assist the veteran in obtaining information is a duty on the part 
of the veteran to cooperate with VA in developing a claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the 
duty to assist is not always a one-way street).  VA's duty must 
be understood as a duty to assist the veteran in developing his 
claim, rather than a duty on the part of VA to develop the entire 
claim with the veteran performing a passive role.  Turk v. Peake, 
21 Vet. App. 565, 568 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for an audiological examination with a VA 
examiner other than the audiologist who 
conducted the June 2008 VA audiological 
examination.  

Following a review of this remand directive, 
a complete review of the Veteran's claims 
file, and examination of the Veteran, the 
examiner should render an opinion as to 
whether it is at least as likely as not (i.e. 
a 50 percent probability or better) that any 
hearing loss disability is due to or the 
result of the Veteran's active military 
service.  

The examiner should be asked to comment on 
the apparent shift in audiological findings 
at the 4000 Hertz level during the Veteran's 
active military service.  

The audiological report must explicitly state 
that the examiner reviewed the entirety of 
the Veteran's claims file before rendering an 
opinion.

The opinion provider should cite to the 
medical and competent lay evidence of record, 
including the Veteran's contentions as to in-
service noise exposure, and explain the 
rationale for all opinions given.  If the 
examiner opines that the question presented 
cannot be resolved without resorting to 
speculation, then a detailed medical 
explanation as to why this is so must be 
provided.

2.  Then, after ensuring any other necessary 
development has been completed, readjudicate 
the Veteran's claim.  If action remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).



